Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a continuation of a family of applications that include the parent application no. 16/791,906, which has issued as Patent No. 11,030,373 B2. 
	Currently, claims 1-20 are pending and examined below.  

Information Disclosure Statement
The Applicant submitted an information disclosure statement on 05/27/2021 ("05-27-21 IDS").  Since the Applicant has met the provisions of 37 CFR 1.97, the 05-27-21 IDS is in compliance and are being considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite for three reasons: 
	First, it is unclear whether a limitation of "disposing the first and second active areas being opposite sides of the first axis of symmetry" is (i) a method step that is distinct from "forming first and second active areas having corresponding long axes arranged in a first direction parallel to a first axis of symmetry" or (ii) an intended result that arises from carrying out the method step of "forming first and second active areas having corresponding long axes arranged in a first direction parallel to a first axis of symmetry."
	Second, it is unclear whether "arranging each of the first, second and third conductive structures correspondingly to overlap the first and second active areas" is (i) a method step that is distinct from "forming non-overlapping first, second and third conductive structures having corresponding long axes in a second direction perpendicular to the first direction and parallel to a second axis of symmetry" or (ii) an intended result that arises from carrying out the method step of "forming non-overlapping first, second and third conductive structures having corresponding long axes in a second direction perpendicular to the first direction and parallel to a second axis of symmetry."
	Third, it is unclear whether "arranging the fourth conductive structure to occupy an area which substantially overlaps a first segment of the first conductive structure and a first segment of one of the second and third conductive structures" is (i) a method step that is distinct from "forming a fourth conductive structure over the central regions of the second and third conductive structures" or (ii) an intended result that arises from carrying out the method step of "forming a fourth conductive structure over the central regions of the second and third conductive structures."
	Claims 2-9 are indefinite for depending from the indefinite claim 1. 
	Independent claim 10 is indefinite for the same three reasons that the independent claim 1 is indefinite.
	Claims 11 and 12 are indefinite for depending from the indefinite claim 10. 
	Independent claim 13 is indefinite for the same three reasons that the independent claim 1 is indefinite.
	Claims 14-20 are indefinite for depending from the indefinite claim 13.

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2017/0098608 A1 to Jung ("Jung").
	Fig. 6 of Jung has been annotated and Fig. 16 of Jung is provided to support the rejections below:


[AltContent: textbox (AX2)][AltContent: arrow][AltContent: textbox (AX1)][AltContent: arrow]
    PNG
    media_image2.png
    530
    354
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    389
    media_image3.png
    Greyscale



	Regarding independent claim 1, Jung teaches a method (see Fig. 6 and 16 for example) of manufacturing an engineering change order (ECO) base cell, the method comprising:
	forming first and second active areas AR1, AR2 (para [0045] - "a first active region AR1, a second active region AR2") having corresponding long axes arranged in a first direction D2 parallel to a first axis of symmetry AX1 (runs the length of a gate pickup region GPR);
	disposing the first and second active areas AR1, AR2 being on opposite sides of the first axis of symmetry AX1;
	forming non-overlapping first, second and third conductive structures 23, 22, 24 (para [0045] - "first through fifth gate lines 21 through 25"; see also para [0094]) having corresponding long axes in a second direction D1 perpendicular to the first direction D2 and parallel to a second axis of symmetry AX2;
	arranging each of the first, second and third conductive structures 23, 22, 24 correspondingly to overlap the first and second active areas AR1, AR2;
	disposing the first conductive structure 22 between the second and third conductive structures 22, 24;
	removing material IL12 (para [0149] - "Referring to FIG. 16, trenches may be formed in a interlayer insulating film IL12") from central regions (regions of the gate lines 22, 24 that are within the dotted lines that define the gate pickup region GPR. Thus, the central regions not only encompass the gate lines 22, 24 but also other structural elements that are proximate to the gate lines 22, 24 with the other structural elements that includes the IL12.) of the second and third conductive structures 22, 24; and
	forming a fourth conductive structure 116 (para [0101] - "Signals may be transmitted to the third gate line 23 and the fourth gate line 24 through the connection line 116") over the central regions of the second and third conductive structures 22, 24; and
	arranging the fourth conductive structure 116 to occupy an area which substantially overlap a first segment of the first conductive structure 23 and a first segment of the third conductive structure 24 (see Fig. 16). 
	Regarding claim 3, Jung teaches the forming non-overlapping first, second and third conductive structures includes:
	forming ends of each of the first, second and third conductive structures 23, 22, 24 in the second direction D1 correspondingly beyond the first and second active areas AR1, AR2 away from the first axis of symmetry AX1; and
	removing material from end regions of the first conductive structure 23 (Fig. 6 shows the ends of the gate line 23 that have edges and corners, so it is more likely than not that the ends of the gate lines 23 have been removed.). 
	Regarding claim 4, Jung teaches the forming non-overlapping first, second and third conductive structure 23, 22, 24 that includes:
	forming ends of each of the first, second and third conductive structures 23, 22, 24 in the second direction D1 correspondingly beyond the first and second active areas AR1, AR2 away from the first axis of symmetry AX1;
	forming at least one instance of a fifth conductive structure 11 or 12 (para [0045] - "a first power rail 11, a second power rail 12"); and
	arranging the at least one instance of the fifth conductive structure 11 or 12 to partially overlap a corresponding corner of a corresponding end of a corresponding one of the second and third conductive structures 22, 24. 
	Regarding claim 5, Jung teaches the forming at least one instance of a fifth conductive structure 11 or 12 that includes:	arranging the at least one instance of the fifth conductive structure 11 or 12 so as to extend beyond the corresponding corner of the corresponding end of the corresponding one of the second and third conductive structures 22, 24 in at least the second direction D1.
	Regarding claim 6, Jung teaches the forming a fourth conductive structure 116 that includes forming the fourth conductive structure 116 asymmetrically (see Fig. 6 as annotated above and Fig. 16) about the first axis of symmetry AX1 and the second axis of symmetry AX2. 
	Regarding claim 9, Jung teaches the forming non-overlapping first, second and third conductive structures 23, 22, 24 that includes forming a long axis of the first conductive structure 23 that represents the second axis of the symmetry AX2; and
	the forming a fourth conductive structure 116 that includes:
		arranging the fourth conductive structure 116 asymmetrically about the second axis of symmetry AX2.

	Regarding independent claim 13, Jung teaches a method (see Fig. 6 and 16 for example) of manufacturing an engineering change order (ECO) base cell, the method comprising:
	forming first and second active areas AR1, AR2 (para [0045] - "a first active region AR1, a second active region AR2") having corresponding long axes arranged in a first direction D2 parallel to a first axis of symmetry AX1 (runs the length of a gate pickup region GPR);
	disposing the first and second active areas AR1, AR2 being on opposite sides of the first axis of symmetry AX1;
	forming non-overlapping first, second and third conductive structures 23, 22, 24 (para [0045] - "first through fifth gate lines 21 through 25"; see also para [0094]) having corresponding long axes in a second direction D1 perpendicular to the first direction D2 and parallel to a second axis of symmetry AX2;
	arranging each of the first, second and third conductive structures 23, 22, 24 correspondingly to overlap the first and second active areas AR1, AR2;
	disposing the first conductive structure 22 between the second and third conductive structures 22, 24;
	removing material IL12 (para [0149] - "Referring to FIG. 16, trenches may be formed in a interlayer insulating film IL12") from central regions (regions of the gate lines 22, 24 that are within the dotted lines that define the gate pickup region GPR. Thus, the central regions not only encompass the gate lines 22, 24 but also other structural elements that are proximate to the gate lines 22, 24 with the other structural elements that includes the IL12.) of the second and third conductive structures 22, 24; and
	forming a fourth conductive structure 116 (para [0101] - "Signals may be transmitted to the third gate line 23 and the fourth gate line 24 through the connection line 116") over the central regions of the second and third conductive structures 22, 24; and
	arranging the fourth conductive structure 116 to occupy an area which substantially overlap a first segment of the first conductive structure 23 and a first segment of the third conductive structure 24 (see Fig. 16);
	arranging ends of each of the first, second and third conductive structures 23, 22, 24 to extend in the second direction D1 correspondingly beyond the first and second active areas AR1, AR2 away from the first axis of symmetry AX1; and
	removing material from end regions of the first conductive structure 23 (Fig. 6 shows the ends of the gate line 23 that have edges and corners, so it is more likely than not that the ends of the gate lines 23 have been removed.). 
	Regarding claim 15, Jung teaches the forming non-overlapping first, second and third conductive structure 23, 22, 24 that includes:
	arranging ends of each of the first, second and third conductive structures 23, 22, 24 in the second direction D1 correspondingly beyond the first and second active areas AR1, AR2 away from the first axis of symmetry AX1;
	the method further comprising:
		forming at least one instance of a fifth conductive structure 11 or 12 (para [0045] - "a first power rail 11, a second power rail 12"); and
		arranging the at least one instance of the fifth conductive structure 11 or 12 to partially overlap a corresponding corner of a corresponding end of a corresponding one of the second and third conductive structures 22, 24. 
	Regarding claim 16, Jung teaches the arranging the at least one instance of a fifth conductive structure 11 or 12 that includes:	extending the at least one instance of the fifth conductive structure 11 or 12 beyond the corresponding corner of the corresponding end of the corresponding one of the second and third conductive structures 22, 24 in at least the second direction D1.
	Regarding claim 17, Jung teaches the arranging the fourth conductive structure 116 that includes: 
	disposing the fourth conductive structure 116 asymmetrically (see Fig. 6 as annotated above and Fig. 16) about the first axis of symmetry AX1 and the second axis of symmetry AX2. 
	Regarding claim 20, Jung teaches a long axis of the first conductive structure 23 that represents the second axis of the symmetry AX2; and
	the forming non-overlapping first, second and third conductive structures 23, 22, 24 that includes:
	arranging the fourth conductive structure 116 asymmetrically about the second axis of symmetry AX2.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is rejected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 2; AND the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed. 
Claim 7 is rejected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 and the intervening claim 6 or the base claim 1 is amended to include all of the limitations of claim 7 and the intervening claim 6; AND the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed.
Claim 8 is allowable for depending from the allowable claim 7. 

But for the pending 35 U.S.C. 112(b) rejection of the base claim 10, the independent claim 10 is allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, removing a second segment of the first conductive structure.
Claims 11 and 12 are allowable for depending from the allowed independent 
claim 10. 	

Claim 14 is rejected for depending on a rejected base claim 13, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 13 or the base claim 13 is amended to include all of the limitations of claim 14; AND the pending 35 U.S.C. 112(b) rejection of the base claim 13 is successfully traversed.
	Claim 18 is rejected for depending on a rejected base claim 13, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 13 and the intervening claim 17 or the base claim 13 is amended to include all of the limitations of claim 18 and the intervening claim 17; AND the pending 35 U.S.C. 112(b) rejection of the base claim 13 is successfully traversed.
Claim 19 is allowable for depending from the allowable claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Patent No. US 9,640,522 B1 to Sahu et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        16 November 2022	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.